          Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    DONNA CURLING, ET AL.,
    Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
    v.

    BRAD RAFFENSPERGER, ET AL.,
    Defendants.


    COALITION PLAINTIFFS’ SUPPLEMENTAL BRIEF IN OPPOSITION
    TO DEFENDANTS’ MOTION TO DISMISS ADDRESSING RIPENESS

         The Coalition Plaintiffs’ claims related to Georgia’s Dominion Voting

System1—that its use does not comply with the Equal Protection and Due Process

Clauses and violates the fundamental right to vote—are ripe. This conclusion is

amply supported by the detailed factual allegations and evidence set forth in the

Coalition Plaintiffs’ First Supplemental Complaint, see Doc. 628, and the Curling

Plaintiffs’ Third Amended Complaint, see Doc. 629. Plaintiffs’ filings show that

the current and threatened enforcement of legal requirements for all in-person

voters to use the Dominion System are causing and will cause Plaintiffs and other

Georgia voters to suffer imminent deprivations of constitutional rights. In fact, as


1
 See Doc. 640-1, at 2 n.2 (defining “Georgia’s Dominion Voting System”)
(hereinafter, the “Dominion System”).
        Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 2 of 13




explained below, some Coalition Plaintiffs and some of the Coalition for Good

Governance’s members have already been burdened in the exercise of their right to

vote because of the problems of the new voting system.

I.    The Legal Standard For Ripeness In The Eleventh Circuit

      “We determine ripeness, which addresses both constitutional and prudential

concerns, by evaluating ‘(1) the fitness of the issues for judicial decision and (2)

the hardship to the parties of withholding court consideration.’” Club Madonna,

Inc. v. City of Miami Beach, 924 F.3d 1370, 1380, (11th Cir. 2019). “Concerning

fitness for judicial decision, we ask whether the parties raise an issue that we can

decide without further factual development and whether the institutional interests

of the court and agency favor immediate review.” Id. “As for ‘hardship,’ litigants

must show that they are ‘forced to choose between foregoing lawful activity and

risking substantial legal sanctions.’” Id. “If a claim is fit for judicial decision, that

is end of the inquiry, and the matter is ripe, given that the absence of a ‘hardship’

‘cannot tip the balance against judicial review’ under those circumstances.” Id.

      “We assess ripeness on a claim-by-claim basis. A facial challenge presenting

a purely legal argument, for example, ‘is presumptively ripe for judicial review’

because that type of argument does not rely on a developed factual record.” Id.

“In contrast, an as-applied challenge ‘necessarily requires the development of a


                                            2
        Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 3 of 13




factual record for the court to consider.’” Id. Importantly—where it is undisputed

that a plaintiff is “subject to” a challenged law “and is complying with its

regulations,” such claims “require no more factual development to be ripe for

review.” Id.

II.   The Coalition Plaintiffs’ Claims Are Ripe

      Coalition Plaintiffs’ supplemental claims invoke the fundamental right to

vote, the Equal Protection Clause, and the Due Process Clause to mount an as-

applied challenge to Defendants’ enforcement of two statutes— O.C.G.A. § 21–2–

300(a)(2) (2019) and O.C.G.A. § 21–2–383(c) (2019)—that require in-person

Georgia voters to vote using the Dominion System. These claims are fit for

judicial decision, and Coalition Plaintiffs will suffer hardship if the Court

withholds its consideration.

      A.       Fitness For Judicial Decision

      The Coalition Plaintiffs’ First Supplemental Complaint (the “FSC”, Doc.

628), alleges imminent violations of constitutional rights:

               • Georgia held elections using the Dominion System on November
                 5, 2019 (in a limited number of counties) with related recounts on
                 December 3, 2019. Twelve counties are currently conducting early
                 voting in special state office elections with election dates of
                 January 28 and February 4. (Doc. 699, at 2.) Every county plans
                 to use the new system for elections beginning during the March 24,
                 2020 presidential primary election. (Doc. 628, ¶ 7.) Voting begins


                                           3
        Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 4 of 13




                February 4 in the March 24 election as voters begin casting mail
                ballots.

             • The Dominion System’s ballot-marking devices (“BMDs”) rely on
               a QR code or “barcode,” the use of which in voting systems is
               inherently insecure, unreliable, and dangerous. (Doc. 628, ¶¶ 167–
               75.)

             • Because of the length and complexity of modern ballots, requiring
               voters to verify even a human-readable text summary of their
               touchscreen choices is a severe burden on the right to vote that will
               cause in-person voters to be less likely to cast an effective vote
               than are mail absentee voters. (Id. ¶ 110.)

             • Without every voter accurately verifying his or her complete
               ballot, BMD election outcomes become unauditable because the
               ballot cards are not uniformly reliable as records of voter intent.
               (Id. ¶¶ 116.)

      The foregoing non-conclusory allegations are required to be accepted as true

in conducting a typical facial analysis of subject-matter jurisdiction under Rule

12(b)(1). Carmichael v. Kellogg, Brown & Root Servs., 572 F.3d 1271, 1279 (11th

Cir. 2009). For purposes of conducting the factual analysis required by the

ripeness doctrine for “as-applied” claims, these allegations are substantiated in the

record by proffered testimony and documentary evidence that has already been

submitted in support of the Coalition Plaintiffs’ pending Motion for Preliminary

injunction. (See, e.g., Docs. 640-1, 680-1.) The injunction papers document

numerous concrete examples of the threatened (and now ongoing) constitutional

injuries that will be caused if the State’s enforcement of statutes that require voters

                                           4
        Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 5 of 13




to use the new voting system is not enjoined. These numerous documented harms

include infringements on constitutional rights due to insecure and inaccurate e-

pollbooks (PollPads), secrecy violations caused by overlarge BMD screens, and

voters’ inability to verify the content of their votes before casting them, among

other things. (See, e.g., Docs. 640-1, 680-1.)

      The State moved to dismiss the FSC but has proffered no evidence that casts

doubt upon the ripeness of the supplemental claims. Indeed, in its motion to

dismiss, the State only mentioned ripeness within its argument that the DRE claims

must be deemed moot if the supplemental claims are found to be ripe. (Docs. 645-

1, at 12, 14.) Fulton County did not dispute ripeness at all, but instead chose to

answer the FSC rather than make a motion to dismiss. (Doc. 644.)

      The facts supporting the supplemental claims are thus “sufficiently

developed so as to render that issue fit for judicial resolution.” Temple B’Nai Zion,

Inc. v. City of Sunny Isles Beach, 727 F.3d 1349, 1358 (11th Cir. 2013); see also

Club Madonna, 924 F.3d at 1380 (“Next, the Club’s as-applied challenges …

require no more factual development to be ripe for review. It is undisputed that the

Club is subject to the Ordinance and is complying with its regulations. And that

compliance is what forms the factual basis of the Club’s as-applied arguments.”).

The supplemental claims are fit for judicial decision.


                                          5
        Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 6 of 13




      B.     Hardship Of Withholding Court Consideration

      As for the second element, hardship, that element is established because any

delay in the Court’s consideration of the supplemental claims will subject Coalition

Plaintiffs to irreparable injury in the form of infringements on their (and, in the

case of Coalition, on its members’) fundamental right to vote, constitutional right

to equal protection, and constitutional right to procedural due process. Such

hardship is guaranteed to be suffered by Plaintiffs because it is not hypothetical or

speculative that elections will be conducted using the Dominion System; such

elections are imminent and in some cases already occurring.

      As the Eleventh Circuit has recognized, the ripeness analysis is generally

used to safeguard against judicial review of hypothetical or abstract matters.

Hallandale Prof. Fire Fighters Local 2238 v. City of Hallandale, 922 F.2d 756,

760 (11th Cir. 1997). That is not a concern here, because the FSC includes

concrete allegations regarding how the use of the challenged voting system

threatens the constitutional civil rights of Plaintiffs and other eligible Georgia

voters in December 2019, January 2020, February 2020, and March 2020 elections.

Compare FSC (Doc. 628), ¶¶ 7–9, ¶¶ 200–220 (allegations of threatened injuries),

with, Temple B’Nai Zion, Inc., 727 F.3d at 1358–59 (“When a plaintiff is

challenging a governmental act, the issues are ripe for judicial review if a plaintiff


                                           6
        Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 7 of 13




shows he has sustained, or is in immediate danger of sustaining, a direct injury as

the result of that act.”).

       Coalition Plaintiffs do not seek to remedy contingent or developing events.

The use of the Dominion System, but for the granting of injunctive relief, is a

certainty. Compare Texas v. United States, 523 U.S. 296, 300 (1998) (challenge to

a statute that provided for appointment of a master or management team as an

educational sanction was unripe where the state had not yet identified any school

district in which appointment was foreseen); Wyatt, V.I., Inc. v. Gov’t of the V.I.,

385 F.3d 801, 806–07 (3d Cir. 2004) (challenge to an arbitration agreement was

not yet ripe where government had sent cease and desist letters but not yet taken

any further regulatory action). Hardship to the Coalition Plaintiffs will undeniably

result if the supplemental claims are not adjudicated now.

III.   Ongoing Enforcement Of The Injunction Against DREs Has No Bearing

       The State is wrong when it argues that Coalition Plaintiffs’ supplemental

claims cannot be ripe unless continued proceedings directed at enforcement of the

Court’s order prohibiting DREs are moot. (Doc. 645-1, at 12, 14.) The status of

Coalition Plaintiffs’ claims relating to DREs (or of any claims relating to any other

state action) has nothing to do with the ripeness of the supplemental claims brought

to challenge the Dominion System. Given Defendants’ undisputed use of new


                                          7
        Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 8 of 13




system in the November 2019 election and intended use of the new system in all

elections after December 31, 2019, Plaintiffs’ supplemental claims are ripe

regardless of the status of the DRE claims.

      Plaintiffs’ supplemental claims are based upon a substantial risk of future

injury from the State’s enforcement of existing laws. “Justiciability in such cases

depends not so much on the fact of past injury but on the prospect of its occurrence

in an impending or future election.” See Babbitt v. UFW Nat’l Union, 442 U.S.

289, 300 n.12 (1979) (“Though waiting until appellees invoke unsuccessfully the

statutory election procedures would remove any doubt about the existence of

concrete injury resulting from application of the election provision, little could be

done to remedy the injury incurred in the particular election.”). The status of the

DRE claims is irrelevant to justiciability of the new, supplemental claims.

IV.   The Reference To Ripeness In The Fair Fight Decision Is Inapplicable

      In Fair Fight Action, Inc. v. Raffensperger, No. 1:18-cv-5391-SCJ, 2019

WL 6836774 (N.D. Ga. May 30, 2019), Judge Jones considered a mootness

objection to claims challenging the State’s DRE voting system at a time when “the

current DRE voting machines are still in use and will likely remain in use through

at least the next election and potentially longer.” Id. at *12. Under those

circumstances, the Court rejected the mootness objection but, in so doing, noted in


                                          8
        Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 9 of 13




passing that, “any of Plaintiffs’ claims based on the new voting machines might

not yet be ripe for review.” Id. at *12 n.7.

      That comment in Fair Fight has no bearing on the issue of ripeness here.

The comment was both inconclusive and dicta. More importantly, its justification

is absent here. DREs have now been decertified, (Doc. 689, ¶¶ 9-10); they can no

longer lawfully be used to conduct Georgia elections. The Dominion System is

now being used as the State’s voting system. Unlike in Fair Fight, the Coalition

Plaintiffs’ supplemental claims in this case seek relief from imminently threatened

burdens on voters’ rights that will be caused by the State’s operative voting

system. Those burdens are already being suffered, and they will be magnified

when the ongoing botched implementation of the Dominion System foreseeably

results in the severe burdens of delay and voter disfranchisement that the FSC

alleges to be imminently threatened. (Doc. 628, ¶¶ 198-99 (alleging that “[w]hen

the Secretary fails to implement the Dominion BMD System in time, Georgia

voters will suffer severe burdens to their fundamental right to vote” due to

“inconsistent local implementations of election processes,” poll worker confusion,

long lines, etc.).) Fair Fight involved different facts at a different time; its

speculation about any potential unripeness of a challenge to the Dominion System

in that case simply does not apply here.


                                            9
       Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 10 of 13




      Postponing judicial consideration of the constitutionality of the Dominion

System until after some future election will needlessly expose Coalition Plaintiffs

and other Georgia voters to violations of their constitutional civil rights, up to and

including complete disfranchisement. The ripeness doctrine does not permit such

an outcome—federal courts may and should adjudicate claims involving citizens’

prospective voting rights in exactly these kinds of circumstances. See, e.g., Fla.

State Conf. of N.A.A.C.P. v. Browning, 522 F.3d 1153, 1164 (11th Cir. 2008)

(finding “hardship to would-be voters,” where “there is no doubt that the

[challenged] statute will be enforced” and “there may not be enough time to reach

a decision on the merits before the actual election”); Miller v. Brown, 462 F.3d

312, 319 (4th Cir. 2006) (finding “plaintiffs would suffer undue hardship by

waiting until the eve of the election to seek a decision in their case”); Black v.

McGuffage, 209 F. Supp. 2d 889, 896 (N.D. Ill. Mar. 29, 2002) (holding plaintiffs’

claims are ripe because challenged voting machines were “more than likely” to be

used in upcoming elections). This Court should likewise proceed to a hearing on

the Coalition Plaintiffs’ supplemental claims.

V.    Conclusion

      The Coalition Plaintiffs’ supplemental claims related to the Dominion

System are ripe, and the State’s motion to dismiss should be denied.


                                          10
     Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 11 of 13




     Respectfully submitted this 27th day of January, 2020.

/s/ Bruce P. Brown                       /s/ Robert A. McGuire, III
Bruce P. Brown                           Robert A. McGuire, III
Georgia Bar No. 064460                   Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                     (ECF No. 125)
1123 Zonolite Rd. NE                     ROBERT MCGUIRE LAW FIRM
Suite 6                                  113 Cherry St. #86685
Atlanta, Georgia 30306                   Seattle, Washington 98104-2205
(404) 881-0700                           (253) 267-8530
                 Counsel for Coalition for Good Governance
/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600
                Counsel for William Digges III, Laura Digges,
                      Ricardo Davis & Megan Missett

/s/ John Powers
Ezra Rosenberg
John Powers
David Brody
Lawyers’ Committee for Civil Rights
Under Law
1500 K St. NW, Suite 900
Washington, DC 20005
(202) 662-8300
                        Counsel for Coalition Plaintiffs




                                      11
       Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 12 of 13




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE
      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ Robert A. McGuire, III
                                            Robert A. McGuire, III




                                       12
       Case 1:17-cv-02989-AT Document 710 Filed 01/27/20 Page 13 of 13




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER , ET AL.,
 Defendants.

                          CERTIFICATE OF SERVICE
      I hereby certify that on January 27, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                               /s/ Robert A. McGuire, III
                                               Robert A. McGuire, III




                                          13
